DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al., US 2020/0051196 A1 (Miao).
Regarding claim 1, Miao teaches a method for behavior analysis (behavior information) ([0010-0011] and [0014]), comprising: obtaining profile information of a target object (obtaining profile information of the requester) ([0038]), wherein the profile information comprises personal information of the target object (wherein the profile information includes personal information such as marriage state, criminal record, a traffic violation record, etc.) ([0075]), at least one captured image of the target object (analyze facial features of the requester based on an image or video of the requester) ([0013]) and image capturing information of the captured image (request time, location information) ([0038]), wherein the image capturing information comprises a capture location (location information) ([0038]); 
obtaining information of one or more Points of Interest (POIs) of a surrounding area of the capture location (determining the location of the requester) ([0038]), wherein the surrounding area represents a preset geographic area including the capture location (wherein where the person is getting picked up is inherently a preset geographic area) ([0038]); and 
obtaining behavior data of the target object (obtaining behavior information related to the requester) ([0014]) based on the information of the POIs (based on location information) ([0038] and the profile information of the target object (and based on profile information of the requester) ([0038]).  
Although Miao does not explicitly teach map data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the device determines the location of the requester so that a driver can potentially pick up the requester ([0038]) and can use GPS ([0050]) that the device obviously uses map data.

Regarding claim 2, Miao teaches wherein the POIs comprise a first POI (wherein the first request is at a first point of interest) ([005]), and obtaining the behavior data of the target object (behavior information) ([0010-0011] and [0014]) based on the information of the POIs (based on the location information) ([0038]) and the profile information of the target object (obtaining profile information of the requester) ([0038]) comprises: obtaining a first number of times of captures for the captured image of the target object at the first POI (obtaining an image of the requester) ([0011] and [0013]); and in a case that the first number of times of captures is greater than or equal to a first preset threshold, determining that the first POI is a first preset location of the target object (if the number is at least once, than the requested location is a location of interest for the requester; also historical information can be stored based on the location) ([0100]).  

Regarding claim 3, Miao teaches wherein the image capturing information further comprises a capture time (request time) ([0038]), the POIs comprise a second POI (wherein the requester can move or the second place can be where the requester wishes to be dropped off) ([0005]), and obtaining the behavior data of the target object (obtaining behavior information) ([0038]) based on the information of the POIs (location information) ([0005] and [0038]) and the profile information of the target object (profile information of the requester) ([0038]) comprises: obtaining a capture time (request time) ([0038]) and a second number of times of captures for the captured image of the target object at the second POI (historical order information data of the requesters requests at certain locations) ([0066] and [0074-0075]); and in a case that the capture time is within a preset time range (based on a time range) ([0099]) and the second number of times of captures is greater than or equal to a second preset threshold, determining that the second POI is a second preset location of the target object (if the number is at least once, than the requested location is a location of interest for the requester; also historical information can be stored based on the location) ([0100]).  

Regarding claim 4, Miao teaches wherein the POIs comprise a third POI (wherein the requester can move or a third place can be where the requester wishes to be dropped off) ([0005]), and obtaining the behavior data (obtaining behavior information) ([0038]) of the target object based on the information of the POIs (location information) ([0038]) and the profile information of the target object (profile information of the requester) ([0038]) comprises: in a case that a category of the profile information of the target object is a first library category (wherein the profile information of the user can be historically stored) ([0100]), and a third number of times of captures for the captured image of the target object at the third POI is greater than or equal to a third preset threshold (taking an image of the person at a third location area) ([0038] and [0100]), determining that the target object is a preset target object (determining that requester is a historical requester) ([0100]).  

Regarding claim 5, Miao teaches wherein the personal information of the target object comprises identity information of the target object (wherein the profile information includes contact information, gender, age, etc.) ([0075]).  

Regarding claim 6, Miao teaches wherein obtaining the profile information  of the target object comprises (profile information of the requester) ([0038]): obtaining at least one group of clustering results by clustering each captured image obtained and the image capturing information of each captured image using a target feature as a basis for clustering (clustering the information together including contact information, historical feedback, or any combination thereof) ([0075]); and obtaining the profile information of the target object (profile information of the requester) ([0038]) by associating each of the at least one group of clustering results with personal information of a predetermined target object (wherein the group of information is associated with the person’s profile) ([0038] and [0075]).  

Regarding claim 7, Miao teaches wherein obtaining the profile information of the target object comprises: obtaining the profile information of the target object (profile information of the requester) ([0038]) by clustering each captured image obtained, the image capturing information of each captured image and personal information (wherein the group of information is associated with the person’s profile including images) ([0038] and [0075]) of a predetermined target object (profile information of the requester) ([0038]) using a target feature as a basis for clustering (using the person as the target feature) ([0038]).  

Regarding claim 8, Miao teaches wherein the target feature comprises at least one of: a facial feature (facial feature) ([0011] and [0013]), a human body feature, a motor vehicle feature or a non-motor vehicle feature (analyzing body movements) ([0011]).  

Regarding claim 9, Miao teaches  determining an early warning condition according to the behavior data of the target object (detecting above a threshold then the systems may further determine based on real-time information) ([0038]), wherein the early warning condition represents a condition of a person exhibiting abnormal behaviors (alerting the providers that the requester may be drunk) ([0038]); and responsive to that the behavior data of the target object is obtained again and the behavior data of the target object obtained again meets the early warning condition, generating early warning information (generating information based on if the person has consumed alcohol and how much) ([0016-0017] and [0064]).

	Regarding claim 10, see the rejection made to claim 1, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim.
Regarding claim 11, see the rejection made to claim 2, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim. 
Regarding claim 12, see the rejection made to claim 3, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim. 
Regarding claim 13, see the rejection made to claim 4, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim. 
Regarding claim 14, see the rejection made to claim 5, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim. 
Regarding claim 15, see the rejection made to claim 6, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim. 
Regarding claim 16, see the rejection made to claim 7, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim. 
Regarding claim 17, see the rejection made to claim 8, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim. 
Regarding claim 18, see the rejection made to claim 9, as well as prior art Miao for an apparatus for behavior analysis (computing device for behavior information) ([0014] and [0054]), comprising: a memory storing processor-executable instructions (memory storing program instructions) ([0054]); and a processor configured to execute the processor-executable instructions to perform operations (and a processor to execute instructions and operations) ([0054] and [0113]), for they teach all the limitations within this claim.

Regarding claim 19, see the rejection made to claim 1, as well as prior art Miao for a non-transitory computer-readable storage medium (non-transitory computer-readable storage medium) ([0017] and [0030]) having stored thereon computer- readable instructions (having stored a computer instructions) ([0017] and [0030]) that, when executed by a processor ([0030]), cause the processor to perform a method for behavior analysis (causing the processor to perform the operations; such as behavior analysis) ([0011] and [0014]), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 2, as well as prior art Miao for a non-transitory computer-readable storage medium (non-transitory computer-readable storage medium) ([0017] and [0030]) having stored thereon computer- readable instructions (having stored a computer instructions) ([0017] and [0030]) that, when executed by a processor ([0030]), cause the processor to perform a method for behavior analysis (causing the processor to perform the operations; such as behavior analysis) ([0011] and [0014]), for they teach all the limitations within this claim.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov